Exhibit 10.2

AMENDMENT TO PURCHASE AGREEMENT

THIS AMENDMENT TO PURCHASE AGREEMENT (this “Amendment”), is made and entered
into this 8th day of May, 2014, by and among WEBSTER REHAB, LP, a Texas limited
partnership (the “Seller”), and CARTER VALIDUS PROPERTIES, LLC, a Delaware
limited liability company (the “Purchaser”).

RECITALS

WHEREAS, Purchaser and Seller entered into a Purchase Agreement dated as of
April 30, 2014 (the “Agreement”); and

WHEREAS, Section 9.05(e)(iii) of the Agreement references an incorrect tenant
name, Heartland Rehabilitation Hospital, LLC, when the correct tenant name is
Clear Lake Institute for Rehabilitation LLC; and

WHEREAS, the parties desire to amend the Purchase Agreement as set forth below
in order to correct the incorrect tenant name reference.

AGREEMENT

The parties, intending to be legally bound, hereby agree as follows:

 

  1. The name “Heartland Rehabilitation Hospital, LLC” in Section 9.05(e)(iii)
is hereby deleted and the name “Clear Lake Institute for Rehabilitation LLC” is
hereby inserted in its place.

 

  2. Except as expressly amended by this Amendment, the Agreement, as originally
executed by the parties, shall remain in full force and effect, without
modification, waiver or amendment.

 

  3. This Amendment may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. A facsimile, electronic or similar
reproduction of a signature by one or more of the parties shall be treated as an
execution in writing for purposes of this execution of this Amendment.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]

 

1



--------------------------------------------------------------------------------

The parties have executed this Amendment as of the date first written above.

 

SELLER: WEBSTER REHAB, LP, a Texas limited partnership By: Webster Rehab GP,
LLC, a Texas limited liability company, its General Partner By:

/s/ Robert M. Hodge

Robert M. Hodge, Vice President PURCHASER: CARTER VALIDUS PROPERTIES, LLC, a
Delaware limited liability company By:

/s/ Lisa Collado

Name: Lisa Collado Title: Vice President

 

2